PROMISSORY NOTE

$500,000                                                                 
                                                                             
                                       July 5, 2001

         FOR VALUE RECEIVED, the undersigned, JOSEPH Y. CHANG and WAN PING
CHANG, jointly and severally agree to pay to the order of NU SKIN ENTERPRISES,
INC., a Delaware corporation, at 75 West Center Street, Provo, Utah 84601, or at
such other place as the holder (the “Holder”) of this Note may from time to time
designate in writing, without setoff, in lawful money of the United States of
America, the principal sum of FIVE HUNDRED THOUSAND DOLLARS ($500,000) together
with interest on such principal sum and any other amounts due under this Note.

         1.     Interest.  Commencing on the date of this Note and continuing
until all principal and interest due under this Note are paid in full, the
outstanding principal balance of this Note shall bear interest at the rate of
5.06% percent per annum. Interest shall accrue daily and be calculated on the
basis of a three hundred sixty (360) day year and the actual number of days
elapsed in any partial calendar month.

         2.     Payment. Accrued interest shall be due and payable in
semi-annual installments due on the 15th day of April and October each year,
commencing on October 15, 2001. Except as otherwise provided in this Note or the
Deed of Trust (as defined in paragraph 5) in the case of a default in payment or
other breach, the entire principal balance of this Note, together with any
accrued and unpaid interest thereon and any other fees, costs or expenses
payable hereunder, shall be due and payable on the earlier to occur of the
following: (i) July 1, 2006, and (ii) the 180th day following the date of the
undersigned’s termination of employment with the Holder or any affiliate
thereof. Unless the Holder shall otherwise elect, each payment made under this
Note shall be applied first to costs and expenses incurred in connection with
the enforcement of this Note and interest due under this Note, and any balance
shall be applied to reduce the principal balance of this Note.

         3.     Late or Partial Payments.  Any payment required under this Note
or under any other agreement entered into in connection with this Note that is
not made when due, shall bear interest payable on demand, both before and after
judgment, at the rate of fifteen percent (15.0%) per annum (the “Default Rate”).
The acceptance by the Holder of any payment that is less than the entire amount
then due under this Note shall be on account only and shall not constitute a
waiver of the obligation of the undersigned to pay such entire amount.  The
failure of the undersigned to pay the entire amount then due under this Note
shall be and continue to be an event of default under this Note, notwithstanding
the acceptance by the Holder of less than such entire amount on account, and the
Holder shall thereafter, until such entire amount is paid (and notwithstanding
acceptance by the Holder thereafter of further sums on account or otherwise), be
entitled to exercise all rights and remedies provided for in this Note and under
any other agreement entered into in connection with this Note. The acceptance by
the Holder of any amount due under this Note after the same is due shall not
constitute a waiver of the right to require prompt payment, when due, of all
other amounts due under this Note or to declare that an event of default has
occurred under this Note with respect to any other amount not paid when due. 

         4.     Default.  If any payment required under this Note is not made
when due or if a material breach under any the Deed of Trust or any other
agreement entered into in connection with this Note occurs, the entire unpaid
principal balance of this Note, together with all accrued but unpaid interest
and any late charges due under this Note, shall, at the option of the Holder,
become due and payable without presentment, demand, protest or notice of any
kind, all of which are expressly waived by the undersigned and all endorsers,
guarantors, sureties, accommodation parties and other persons at any time liable
for all or any portion of the indebtedness evidenced by this Note, and shall
thereafter earn interest, both before and after judgment, at the Default Rate.
Any forbearance, failure or delay by the Holder in exercising any right or
remedy under this Note or otherwise available to the Holder shall not be deemed
to be a waiver of such right or remedy, nor shall any single or partial exercise
of any right or remedy preclude the further exercise of such right or remedy. 
The undersigned shall pay all reasonable costs and expenses incurred by the
Holder in connection with the enforcement of this Note (regardless of the
particular nature of such costs and expenses and whether incurred before or
after the initiation of suit or before or after judgment), including, without
limitation, court costs and attorneys’ fees and costs. 

         5.     Security. This Note shall be secured by a Utah Deed of Trust
(the "Deed of Trust") on the undersigned's primary residential property owned by
the undersigned.

         6.     Miscellaneous.  The undersigned and all endorsers, guarantors,
sureties, accommodation parties and other persons at any time liable for all or
any portion of the indebtedness evidenced by this Note consent to all extensions
of time, renewals, waivers or modifications that may be granted by the Holder
with respect to the payment or other provisions of this Note, the release of all
or any portion of any security given in connection with this Note, with or
without substitution, and the release of any party liable under this Note. If
this Note is executed by more than one person, each of such persons shall be
jointly and severally liable for all of the obligations evidenced by this Note. 
Time is of the essence with respect to all obligations of the undersigned under
this Note.  The unenforceability or invalidity of any provision of this Note
shall not affect the enforceability or validity of any other provision of this
Note.  The terms of this Note shall bind the undersigned and inure to the
benefit of the Holder and its respective heirs, successors, assigns and legal
representatives.  The Holder may, in its sole discretion, assign part or all of
its interest under this Note at any time or from time to time.  This Note shall
be governed by Utah law. This Note, the Deed of Trust and any other written
agreement entered into in connection with this Note are a final expression of
the agreement between the Holder and the undersigned and may not be contradicted
by evidence of any alleged oral agreement.

         THE UNDERSIGNED has executed and delivered this Note on the date set
forth below.




Date: July 5, 2001

/s/Joseph Y. Chang
Joseph Y. Chang


Date: July 5, 2001

/s/Wan Ping Chang
Wan Ping Chang